DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's remarks filed 12/14/2021 state “Applicant elects, without traverse, Group I, comprising claims 1 to 10 [sic]” but then states “Applicant’s traverse concerns the substantial overlap amongst independent claims 1, 19 and 20”. Therefore, the Examiner is treating this election as being made with traverse. Applicant’s basis for traversal (that substantial overlap exists amongst independent claims 1 and 19 of Group I and independent claim 20 or Group II) is found persuasive in view of dependent claim 10 requiring the same “frequency sweep” limitation as claim 20. Accordingly, the previously set forth restriction requirement is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 10, the features of “patient line” and “drain line” each lack an article preceding them; it is suggested to insert the term “the” before each of these features.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On lines 1 and 4, the phrase “or clinician” should be preceded by a comma and followed by a comma since, without commas, it could appear that the claim requires “at least one doctor” (i.e. a person) or “clinician computer” (i.e. a computer). On line 3, the feature of “caregiver” lacks an article preceding it; it is suggested to insert the term “a” before this feature.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 1, the term “which” should be replaced with the phrase “wherein the system” in order to be in proper form.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 1, the term “which” should be replaced with the phrase “wherein the system” in order to be in proper form.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 2, the term “which” should be replaced with the phrase “the system” in order to be in proper form.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  On line 9, the features of “patient line” and “drain line” each lack an article preceding them; it is .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  On line 8, the features of “patient line” and “drain line” each lack an article preceding them; it is suggested to insert the term “the” before each of these features.    Appropriate correction is required.
Claims 2, 3, 5-9, 11, 13-15, 17 and 18 are objected due to their dependence on claims 1, 4, 10, 12 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 14, the phrase “the measured impedances for fluid not having white blood cells” (1) lacks proper antecedent basis and (2) renders it unclear how something measured can be “determined based on set standard impedances” as claimed. Regarding issue (1), claim 13 introduces “impedances for fluid not having white blood cells” but does not set forth that these impedances are necessarily “measured”; rather, 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and/or rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of each of the independent claims could either not be found or was not suggested in the prior art of record. Each of independent claims 1, 19 and 20 are directed to a peritoneal dialysis (PD) system comprising a pump actuator; a control unit; a disposable set including a pump portion, a patient line and a drain line; a catheter; and an impedance sensor operably coupled to one of the catheter, the patient line or the drain line to sense an impedance of PD fluid residing within the patient, or removed from the patient, the sensed impedance used to detect white blood cells to form a patient peritonitis determination.

Although using sensors on a dialysis line to form a peritonitis determination is known in the art (see PG PUB 2018/0353671 to Tessendorf, Para 15, for example) and it is also known in the art to use impedance sensors to detect white blood cells (see PG PUB 2013/0122528 to Tyrell et al., Para 87 or PG PUB 2010/0021878 to Kim et al., Para 6, for example), using detection of white blood cells via an impedance sensor to form a patient peritonitis determination could not be found nor was suggested in the prior art of record. That is, the claimed relationship of (1) white blood cell detection using impedance and (2) peritonitis determination could not be found nor was suggested in the prior art of record. Absent a teaching of using impedance detection of white blood cells to form a peritonitis determination, it would not have been obvious to one of ordinary skill in the art to modify Burbank to include the sensor as an impedance sensor used to detect white blood cells to form a patient peritonitis determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.